COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Ridge Natural Resources, LLC, Calvin             §                No. 08-17-00227-CV
  Smajstrla, Christopher Hawa and Wilson
  Hawa,                                            §                  Appeal from the

                         Appellants,               §                 109th District Court

  v.                                               §             of Winkler County, Texas

  Double Eagle Royalty, LP,                        §                 (TC# DC17-17111)

                         Appellee.                 §

                                             ORDER

       Pending before the Court is Appellants’ motion to enforce the stay order entered by the

Court on December 18, 2017. The motion is GRANTED in part. The trial court is directed to stay

all proceedings in cause number DC17-17111, styled Ridge Natural Resources, LLC, Calvin

Smajstrla, Christopher Hawa and Wilson Hawa v. Double Eagle Royalty, LP, pending resolution

of this appeal or further order of this Court. This stay order includes the hearing scheduled by the

trial court for April 18, 2018. Any party seeking to take any action in the trial court related to this

case is required to first obtain leave of this Court to do so. Appellants’ request for sanctions is

DENIED.

       IT IS SO ORDERED this 16th day of April, 2018.



                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.